Citation Nr: 1000815	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  96-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
stroke.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for peptic ulcer 
disease.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral defective 
hearing.

6.   Whether new and material evidence has been received to 
reopen a claim for service connection for an eye disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
March 1969 (listed in the service records as stateside 
service).
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

In October 1996, the Veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  

In December 2004, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

In February 2005, the Board remanded these matters to the RO 
for additional development.  After completing the requested 
actions, the RO continued the denial of the claims (as 
reflected in an August 2009 supplemental statement of the 
case (SSOC)) and returned these matters to the Board for 
appellate consideration.

With regard to each of the petitions to reopen claims for 
service connection on appeal, the Board must address the 
question of whether new and material evidence has been 
received to reopen a claim for service connection in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). Therefore, the Board has characterized 
these issues as on the title page.

In addition, the Board notes that the Veteran submitted an 
original claim for service connection for PTSD.  However, the 
medical evidence shows that he has been diagnosed with 
various psychiatric disorders, which may arise from the same 
symptoms for which the Veteran was seeking benefits.  
Therefore, the claim for service connection, on the merits, 
as reflected on the title page of this decision, was 
broadened to include service connection for an acquired 
psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 9 (2009). As this matter was 
considered by the RO in the August 2009 SSOC, such expansion 
of the issue on appeal is not prejudicial to the Veteran.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The medical opinion evidence of record reflects that the 
Veteran's currently diagnosed hypertension is as likely as 
not related to his military service.

3.  The medical opinion evidence of record reflects that the 
Veteran has residuals of a stroke that is shown to be likely 
related to his hypertension.

4.  The Veteran was not in combat nor is there objective 
evidence that he served in Vietnam, and he does not have a 
competent diagnosis of PTSD based upon a verified stressor 
during service.

5.  Although the Veteran has also been diagnosed as suffering 
from major depressive disorder and anxiety disorder, not 
otherwise specified (NOS), these disabilities were first 
shown many years after service and have not been 
etiologically linked to the Veteran's military service or any 
incident therein.  The Veteran's anxiety disorder, NOD has 
been linked to multiple life and health factors (e.g. health 
problems, CVA, financial stress, poor economy).  

6.  In an August 1991 decision, the RO denied service 
connection for ulcer disease, hearing loss, and an eye 
disorder.  In regards to ulcer disease and hearing loss, the 
denial of these claims was based on no evidence of them in 
the service treatment records and no evidence of such 
disabilities within one year after discharge from service.  
The denial for an eye disorder was based on the finding that 
there was no medical evidence showing that the Veteran's pre-
existing eye disorder, noted on entrance examination, was 
aggravated by his military service.  The Veteran was notified 
of the denial in September 1991 and submitted a notice of 
disagreement later that same month.  However, after the RO 
issued him a statement of the case in November 1991, the 
Veteran failed to perfect an appeal of these matters.  
Therefore, the August 1991 decision is final.
 
7.  Additional evidence associated with the claims file since 
the RO's August 1991 denial is cumulative or redundant of 
evidence previously of record, and which by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims on appeal. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for hypertension are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for residuals of a stroke 
are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

3.  The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  The RO's August 1991 rating decision denying service 
connection for ulcer disease, an eye disorder, and hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

5.  As new and material evidence has not been received, the 
criteria for reopening the claims for service connection for 
peptic ulcer disease, an eye disorder, and bilateral 
defective hearing are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the Appeals Management Center (AMC)).  Id; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant. 
Id.

Given the favorable disposition of the Veteran's claims for 
service connection for hypertension and for residuals of a 
stroke, the Board finds that all notification and development 
action needed to fairly adjudicate these claims has been 
accomplished.

With regards to the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, February 
2003, May 2005, and May 2007 post-rating letters provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claim for service connection.  The May 
2007 letter also provided the Veteran with information 
regarding disability ratings and effective dates consistent 
with Dingess/Hartman (cited above). 

With regard to the petition to reopen the claims for service 
connection on appeal, May 2005 and May 2007 letters notified 
the Veteran that to reopen his previously denied claims for 
service connection for peptic ulcer disease, bilateral 
defective hearing, and an eye disorder, VA had to receive new 
and material evidence, and these letters further defined what 
constituted new and material evidence specific to the reason 
his claims were previously denied.  Thus, the guidance of 
Kent v. Nicholson, 20 Vet. App. 1 (2006) has been satisfied 
by this letter.  The May 2007 letter also provided the 
Veteran with information regarding disability ratings and 
effective dates consistent with Dingess/Hartman (cited 
above).

Following the issuance of each notice described above, and 
opportunity for the Veteran and his representative to 
respond, the RO readjudicated the claims (as reflected in an 
August 2009 SSOC).  Hence, while the notice letters post-date 
the rating decision on appeal, the Veteran is not shown to be 
prejudiced by the timing of this later notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records and personnel records, private medical 
records, VA medical records, VA examination reports, 
employment records from the United States Postal Service, and 
Social Security Administration records.  The RO attempted to 
obtain additional VA medical records from the Bronx VA 
medical center in 1969 and 1970 as identified by the Veteran; 
however, the medical facility informed the RO that no records 
for the Veteran during this time period were found.  In 
addition, no outstanding records were obtained from Darnell 
Army Hospital, Fort Jackson Army Hospital, or Fort Monmouth 
Army Hospital, although duplicate copies of records already 
associated with the claims file were received.  Also of 
record and considered in connection with the appeal are the 
transcripts from the October 1996 RO hearing and the December 
2004 Board hearing, as well as various written statements 
provided by the Veteran as well as by his representative, on 
his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id. 
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 
C.F.R. § 3.310(b).

A.  Hypertension and residuals of a stroke

The Veteran's February 1969 service discharge physical 
examination report reflects that the Veteran's blood pressure 
was 164/84.  There was no diagnosis of hypertension.  

A February 1985 private medical record from Memorial hospital 
reflects that the Veteran was recently diagnosed with 
hypertension.  

A September 1990 White Plains Hospital record reflects that 
the Veteran has a history of essential hypertension.  

An August 1991 Putnam Hospital Center record reflects that 
the Veteran was seen for complaints of altered speech of a 
few hours duration.  The initial impression was transient 
ischemic attack, rule out cerebrovascular accident.  He was 
hospitalized and discharged with diagnoses of, in pertinent 
part, transient cerebrovascular ischemia, not otherwise 
specified, and malignant hypertension.  

In a June 1992 letter, E. S. Levine, M.D., stated that the 
Veteran had a diagnosis of hypertension for the past 10 
years.  Despite treatment, the Veteran suffered a small 
lacunar infarction, located in the right thalamic region, in 
August of 1991.  The impression was that the Veteran was 
status post lacunar infarction in 1991, secondary to 
malignant hypertension.

A May 2009 VA hypertension examination report reflects that 
the examiner reviewed the Veteran's claims file.  After a 
thorough examination, the examiner stated that idiopathic 
hypertension was first noted on the Veteran's service medical 
discharge examination in February 1969 and became more 
pervasive in the early 1980s, but clearly was elevated in 
service, noting a 164/84 blood pressure reading at discharge.  
The VA examiner furthered that he found evidence or other 
complications relating to hypertension in the brain 
(transient ischemic attack).  He opined that it seems as 
likely as not that the Veteran did have elevated blood 
pressure while serving in the military and thereby this would 
make his hypertension as likely as not related to service.  
There was no significant hypertensive heart disease nor motor 
nor sensory neurological deficits.  Mild speech change in 
1990 with hypertensive crisis and transient neurological 
changes and some mild speech deficit that appears to be still 
present seems related to his hypertension.

The Board finds that this opinion provides a nexus between 
the Veteran's current hypertension and service as well as a 
relationship between residuals of a stroke and hypertension.  
The Board notes that the May 2009 VA examiner reviewed the 
claims file and examined the Veteran prior to rendering his 
opinion.  Significantly, the opinion of the VA examiner 
regarding is not contradicted by any other opinion of record.  
The Board points out that VA adjudicators are not free to 
ignore or disregard the medical conclusions of a VA 
physician.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).

In light of the aforementioned evidence of record, the Board 
resolves the benefit of the doubt in favor of the Veteran 
under the provisions of 38 U.S.C.A. § 5107(b) and finds that 
grants of service connection for hypertension and for 
residuals of a stroke, are warranted.

B.  Acquired psychiatric disorder, to include PTSD

In addition to the above legal criteria, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2009).

If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the Veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Service treatment records reflect that the Veteran was seen 
for complaints of various ailments to include pain in the 
abdomen, acute upper respiratory infections, and acne.  They 
are negative for psychiatric treatment, to include suicide 
attempts.  The Veteran's February 1969 separation physical 
examination reflects that his psychiatric evaluation was 
clinically normal.  In contemporaneous self-report, the 
Veteran noted that he did not ever have or at that time have 
depression or excessive worry, frequent trouble sleeping, 
frequent or terrifying nightmares, or nervous trouble of any 
sort.  In a statement of medical condition, the Veteran noted 
that there had been no change to his medical condition.  

The Veteran's DD214 shows that his military occupational 
specialty (MOS) was that of a Cook.  He had 1 year and 19 
days of service, none of which was noted as foreign and/or 
sea service.  Service personnel records reflect that the 
Veteran was stationed in Fort Jackson, South Carolina; Fort 
Monmouth, New Jersey; Fort Knox, Kentucky; and Fort Hood, 
Texas.  There is no record that the Veteran served at any 
time in the Republic of Vietnam.  In addition, while it was 
noted that in May 1968, in Ft. Monmouth, New Jersey that the 
Veteran's principal duty was "SvcSch M/Wave Radio 
repairman", the Veteran's subsequent principal duty was that 
of Cook at Fort Hood, Texas, with no indication that the 
Veteran was detailed to other duties.  

A November 1968 witness statement (DA Form 2823) from the 
Chief of Company B, 16th Engineer Battalion, 1st armored 
division at Fort Hood, Texas reflects that he instructed a 
service member, SP4 D. to repair a break in the telephone 
line.  Later that day, the Chief came across a crowd of 
people and an ambulance at the location he sent SP4 D. and at 
that time was told that someone received a shock while trying 
to repair a common line.  He stated that SP4 D. was working 
alone.  A Criminal Investigation Division investigation 
report notes that in November 1968 D. was attempting to 
repair a break in a telephone line and while attempting to 
cut the weighted line he received a high voltage shock.  He 
was transported to U.S. Darnell Army Hospital where he was 
pronounced dead on arrival.  A second witness statement also 
attests to the fact that D. was working alone.  

Post-service medical records include a May 1985 Memorial 
Hospital record that reflects the Veteran had been under much 
stress related to his postal service job and relocation, and 
he was diagnosed with anxiety and depression.

A February 1990 White Plains Hospital record reflects that 
the Veteran was admitted for the treatment of major 
depression.  Psychosocial evaluation noted that the Veteran 
had become anxious regarding his recent purchase of a house.  
The Veteran stated that from 1967 to 1969 he was in the army, 
and had been in Vietnam for thirteen months; however he only 
saw action for four to five months.  The rest of his time was 
spent in Saigon.  The Veteran stated that this was his first 
psychiatric admission; however he had been feeling depressed 
for several years.  The diagnosis was major depression, 
single episode. 

A September 1990 White Plains Hospital record reflects that 
the Veteran was admitted after an overdose of medications.  
The Veteran spoke of difficulties at work and being suspended 
two times.  He had difficulty attending and going to work and 
he was afraid he would lose his job.  The impression was that 
the Veteran was rather fixated on his financial issues at the 
expense of dealing with his feelings.  

In a September 1990 statement of medical documentation, J. M. 
B., M.D. stated that the Veteran had been his patient since 
October 1989 and at that time was seen for complaints of 
various psychiatric symptoms.  The Veteran had reported he 
believed people on the job had treated him unfairly.  The 
diagnosis was major depression, recurrent.  

In a November 1990 letter, the Veteran provided a description 
of the traumatic events he contends he was exposed to during 
service.  In this regard, he gave a chronological order of 
his military service noting that from February 1968 to April 
1968, he had basic training at Fort Jackson, South Carolina; 
from May 1968 to June 1968 he was stationed at Fort Monmouth, 
New Jersey; he attended U.S. Army Armor School at Fort Knox, 
Kentucky from July to August 1968; and was then stationed at 
Fort Hood, Texas as a cook with the 16th engineer battalion, 
from September 1968 to March 1969, where he received a 
hardship discharge.  The Veteran did not note that he had 
served in Vietnam.

He asserted that the military experience he found most 
terrifying, life-threatening or stressful included a very 
stressful period when he attempted suicide, once in Fort 
Jackson, South Carolina and once in Fort Monmouth, New 
Jersey, each time he was hospitalized at a U.S. Army Hospital 
when he swallowed a whole bunch of bills.  Also, he asserted 
that a fellow service member harassed him to the point he 
suffered depression and attempted suicide.  During training 
in April 1968, he contended that they were put on red alert 
and were on riot control duty in Columbia, South Carolina, 
contemporaneous with the assassination of Dr. Martin Luther 
King.  He stated they were constantly under life-threatening 
situations and he found this very stressful in a combat zone, 
away from Vietnam.  In addition, two of his closet friend 
died in Vietnam and this event had disturbed and distressed 
him over the years.  He also asserted that a soldier took a 
loaded M-14 and aimed it at everybody at close range, causing 
him to "take cover."  He stated that this soldier was shot 
and captured.  He furthered that within one year after 
discharge he was treated for major depression and stress 
disorder at White Plains Hospital.  

In a January 1991 letter, G. A. D., M.D. stated that he had 
been following the Veteran for major depression.  

In a February 1991 letter, T. G. W., M.D. stated that he had 
known the Veteran since he was a child and that he had 
enjoyed good health before entry into military service.  At 
the time of his separation from service, it was obvious that 
his physical and mental health had deteriorated.  The Veteran 
was not under his care, but the Veteran had asked him to 
write on his behalf.  He spoke with the Veteran at length on 
several occasions since September 1990, and had reviewed his 
medical and psychiatric records thoroughly.  He noted that 
the Veteran had chronic major depression, and that it was 
possible to be part of posttraumatic stress syndrome.  

A May 1991 VA examination notes that Veteran reported a 
history of depression since service in 1968.   In a May 1991 
VA psychiatric examination, the Veteran reported that during 
service he was stationed in Vietnam where he was with a 
transport unit and drove trucks.  He was not in battle and 
was not injured.  The Veteran has not had flashbacks, 
hypersensitivity, recurrent experiences, and so forth that 
would be associated with a PTSD.  History of chronic, 
recurrent depression was diagnosed.

A Montrose VA hospital discharge summary reflects that the 
Veteran was admitted from April to August 1993 with 
complaints of longstanding PTSD symptoms.  He was further 
depressed due to the aftermath of a 1991 cerebrovascular 
accident. A nursing note reflects that his major complaint 
was an inability to express feelings about the loss of a 
brother in Vietnam and three friends.  On discharge, the 
Veteran indicated he had been able to "kick" some of his 
Vietnam related issues.  The discharge diagnosis was PTSD, 
chronic, delayed, and major depression, recurrent (by 
history).  

During the October 1996 RO hearing, the Veteran testified 
that his in-service stressor involved an incident in January 
or February 1969 while at Fort Hood, Texas, when he was 
allegedly helping Specialist B. "McD.", who was a telephone 
lineman from his unit.  He went to unload the truck and while 
his back was turned he heard a crackling noised.  Specialist 
"McD." was electrocuted.  To this day, the Veteran stated 
he had nightmares about it.  He furthered that he received 
psychiatric treatment in service after this incident.

A December 1996 VA medical record reflects that the Veteran 
reported that he continued to have nightmares and memories 
associated with his combat experience in Vietnam and another 
incident at Fort Hood.

In a July 2004 letter, medical personnel from the VA medical 
center in Bronx, New York stated that the Veteran has been 
diagnosed with PTSD related to his combat experiences in the 
Vietnam War.  

During the December 2004 Board hearing, the Veteran testified 
that he had received in-service treatment for emotional 
trauma at Darnell Army Community Hospital, Fort Hood, Texas, 
after witnessing the November 29, 1968 electrocution accident 
of a fellow service member.

A June 2009 VA PTSD examination report reflects that the VA 
examiner reviewed the claims file in detail.  The Veteran 
stated that he may have been depressed initially in basic 
training.  He stated that his first duty assignment was at 
Fort Knox, then he was deployed to Vietnam and landed in Da 
Nang.  He was assigned to the 172nd transportation company 
with the 4th infantry division and he was trained to be a 
transportation driver.  He reported a lot of incidents with 
periodic attacks by the "Charlie" and Viet Cong.  His 
compound was surrounded by the Viet Cong and a gun battle 
continued through the night.  He reported serving about 
twelve to thirteen months duty in Vietnam and being wounded 
from shrapnel from enemy ground fire.  The VA examiner 
pointed out that the alleged combat duty is not supported by 
the Veteran's DD214.  The Veteran continued that after 
Vietnam, he was assigned to duty at Fort Hood until he was 
discharged.  At that time, he was on a special detail to put 
in a new telephone line.  He reported that SPC D. was on a 
telephone phone pole and he touched a telephone wire and was 
badly burned, "quite severe third degree burns and the smell 
of his burning flesh was overwhelming."  He tried to get the 
soldier off the telephone poles.  The Veteran stated that he 
was treated at the hospital, where they tried to stabilize 
the Veteran and gave him medications before releasing him.  

The VA examiner concluded that the Veteran's DD214 did not 
support the Veteran's report of service in Vietnam or a 
different MOS.  The military reports, witness statements, and 
autopsy report of the accident of SPC D. do not support the 
Veteran's claims or behaviors during this accident, to 
include the Veteran's alleged involvement.  In addition, the 
VA examiner noted that the Veteran's personal note written in 
1990 does not mention service in Vietnam or the accident at 
Fort Hood.  The VA examiner opined that the Veteran has 
repeated the falsehood of his Vietnam service to multiple 
providers and evaluators since the 1990s.  He again repeated 
this falsehood for this most recent compensation and pension 
examination.  

The Veteran reported having "Viet Cong" attack dreams every 
other week, and he wakes in a cold sweat and startled with 
anxiety.  The VA examiner pointed out that the Veteran did 
not serve in combat or in a combat zone.  He furthered that 
the Veteran has exhibited inappropriate behavior in that he 
has repeated misinformation about military service, history 
and problems.  The Veteran has expressed a strong, repeated 
or obsessive belief that somehow his military service was 
unique and a traumatic experience should quality him for 
compensation.  He has attempted on multiple occasions to 
buttress his claims for compensation with falsehoods about 
his military experiences and service.

In regards to the Veteran's alleged stressor related to 
combat experience in Vietnam, the VA examiner commented that 
the Veteran never served in Vietnam.  In regards to the 
accident where SPC D. was electrocuted and the Veteran felt 
guilt for not being able to revive the soldier, the VA 
examiner commented that the Veteran's reported incident is 
not supported or validated by statement from witness, autopsy 
reports and commanding NCO comments on the accident.  The 
Veteran's version of the event is different than that of the 
military record.  The VA examiner stated that during the 
present examination, the Veteran reported he had weekly 
nightmares about service in Vietnam.  He did not mention any 
dreams about seeing a soldier electrocuted.  The diagnoses 
were anxiety disorder, not otherwise specified and 
malingering.  Based on a review of the extensive medical, 
military, and clinical records and the evaluation of the 
Veteran it was the VA examiner's clinical opinion that the 
Veteran was not experiencing a mental disorder, such as PTSD, 
that was related to or caused by his military service.  The 
Veteran is experiencing symptoms of an anxiety disorder, not 
otherwise specified, related to or caused by multiple life 
and health factors (e.g. health problems, CVA, financial 
stress, poor economy).  The Veteran has continued to report 
falsehoods concerning military service in Vietnam.  He also 
displayed symptoms of malingering as evidenced by his 
intentional production of false and exaggerated psychological 
symptoms which are motivated by external incentives (e.g. 
secondary gain, compensation, and special evaluation). 

In this case, service treatment records do not show that the 
Veteran was diagnosed with PTSD during his service.  
Similarly, the evidence does not show that the Veteran 
engaged in combat with the enemy.  Contrary to the Veteran's 
multiple statements, he did not serve in Vietnam.  In fact, 
his personnel records, to include his DD214, show that his 
military service was stateside only.  Therefore, all 
statements made by the Veteran to the effect that his 
stressors were related to combat in Vietnam are false and not 
credible.  

As it is not shown the Veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

In regard to the Veteran's contentions that he was detailed 
to work on a telephone line along with SP4 D. on the day he 
was electrocuted and died, such contentions are not supported 
by the evidence of record, to include the Veteran's personnel 
records that are negative for such work assignment, and 
statements from a witness and the commanding NCO comments on 
the accident.  Specifically, the witness and NCO stated that 
no one was working with SP4 D. at the time he was 
electrocuted.  Furthermore, there is no evidence that the 
Veteran received psychiatric treatment contemporaneous to the 
accident, or at any time during service.    

Significantly, moreover, the Board points out that in 
November 1990, the Veteran provided a very long and detailed 
letter in which he set forth his alleged stressors, which are 
also uncorroborated by the evidence of record, e.g. 
harassment from a fellow service member, riot control, and a 
fellow service member who he believed was going to start 
shooting an M-14 in the Veteran's vicinity.  There is no 
mention in this letter that the Veteran claimed one of his 
stressors as combat service in Vietnam or that he was with 
SP4 D. on the day he was electrocuted.  

The Board notes that in weighing credibility, VA may consider 
interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Based on the 
medical and lay evidence above the Board finds that the 
Veteran is not a credible historian regarding his claimed 
PTSD stressors.
 
In addition, the June 2009 VA examiner, who reviewed the 
entire claims file and evaluated the Veteran, formed the same 
conclusions.  He opined that the Veteran displayed symptoms 
of malingering as evidenced by his intentional production of 
false and exaggerated psychological symptoms and description 
of military service, which are motivated by external 
incentives (e.g. secondary gain, compensation, and special 
evaluation).  Moreover, the VA examiner determined that there 
were no verified stressors and did not diagnose the Veteran 
with PTSD after considering all the evidence of record.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

Therefore, while the record contains a July 2004 diagnosis of 
PTSD related to the Veteran's "combat experiences in the 
Vietnam War", this diagnosis is based on the Veteran's 
history, which is inaccurate as he never served in Vietnam.  
The United States Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Thus, without credible evidence of an in-service stressor(s) 
the Veteran cannot meet the criteria for service connection 
for PTSD.  The law is clear the record must contain service 
records or other corroborative evidence that substantiates 
the occurrence of an in-service stressor.  See Gaines v. 
West, 11 Vet. App. at 357-58 (1998).  

The evidence also does not establish that the Veteran has an 
acquired psychiatric disorder other than PTSD that is related 
to his military service.

The service treatment records are negative for complaints, 
findings, symptoms, or diagnosis of a psychiatric disorder.  
The first evidence that the Veteran was seen for psychiatric 
symptoms was in a May 1985 private medical record noting the 
Veteran was under stress related to his employment and 
relocation.  At that time, the Veteran was diagnosed with 
anxiety/depression.  The evidence of the passage of so many 
post-service years before documentation of a psychiatric 
disorder along with normal findings on the 1969 separation 
examination contradicts his assertions that he has had a 
psychiatric disorder since service, to include suicide 
attempts, and, therefore, the statements that he has had a 
continuity of symptomatology since service are not credible 
and carry no probative weight.  See Buchanan v. Nicholson, 
supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).  Moreover, as discussed above, several of the medical 
records reflect that the Veteran has made false statements to 
medical providers.  The Board finds that the Veteran's 
statements as to continuity of symptomatology of a 
psychiatric disorder since service are simply not credible.  
 
The Board also finds that the June 2009 VA examiner's opinion 
constitutes probative evidence on the medical nexus 
questions-based as it was on review of the Veteran's 
documented medical history and assertions and examination.  
In this regard, the VA examiner diagnosed the Veteran with 
anxiety disorder, not otherwise specified, and opined that 
the Veteran's was not experiencing a mental disorder related 
to or caused by his military service, instead, such symptoms 
of an anxiety disorder were related to multiple factors such 
as health problems, financial stress, and the poor economy.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Significantly, neither the Veteran nor his representative has 
presented or identified any contrary medical opinion that 
would, in fact, support the claim for service connection for 
an acquired psychiatric disorder.  The Board also points out 
that VA adjudicators are not free to ignore or disregard the 
medical conclusions of a VA physician, and are not permitted 
to substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).

For all the foregoing reasons, the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the competent and probative evidence 
does not support the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

III.  Petitions to Reopen

In an August 1991 rating decision (issued to the Veteran in 
September 1991), the RO denied the claims for service 
connection for ulcer disease and for defective hearing on the 
basis that service treatment records (STRs) were negative for 
these disorders, and there was no evidence of these 
disabilities within one year after discharge from service, 
essentially finding that there was no evidence relating such 
disabilities to service.  In addition, the RO denied the 
claim for service connection for an eye disorder on the basis 
that such disorder was noted on entrance and was not found to 
be aggravated by military service. 

Evidence considered at that time of this decision included 
the Veteran's STRs, private and VA medical records, and May 
and July 1991 VA examination reports.  At that time, the 
cumulative evidence showed that the Veteran had been seen for 
complaints, treatment, and diagnosis for spastic colon, a 
right eye irritation, bilateral hearing loss, duodenal ulcer, 
and myopia.  

In May 1993, the Veteran submitted his request to reopen the 
claims for service connection.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Under the law in effect for applications to reopen filed 
prior to August 29, 2001, 38 C.F.R. § 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on and after August 29, 2001. 
See 38 C.F.R. § 3.156(a), as in effect on and after August 
29, 2001).  Given the May 1993 date of the claims culminating 
in the instant appeal of peptic ulcer disease, bilateral 
defective hearing, and an eye disorder, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received from a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). 
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the evidence added to the record since the 
final, unappealed August 1991 rating action includes a 
substantial amount of VA and private medical records as well 
as several statements from family and friends.  The VA and 
private medical records reflect findings of and treatment for 
gastroesophageal reflux disease, irritable bowel syndrome, 
defective vision, and bilateral sensorineural hearing loss. 

While the VA and private medical records added to the claims 
file since the August 1991 rating decision are new in that 
they were not of record at the time of the August 1991 rating 
decision, they are not material in that they do not address 
the central issues underlying each of the claims for service 
connection.  In this regard, there is no evidence even 
suggesting that a medical relationship exists between 
diagnosed peptic ulcer disease and bilateral defective 
hearing and service, to include evidence of such conditions 
within one year of discharge from service, or that an eye 
disorder, existing prior to service, was aggravated by the 
Veteran's military service.  Hence, without any medical 
evidence or opinion relating the Veteran's disabilities to 
service, to include on the basis of aggravation, the new 
medical evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
on appeal, and is therefore, not material for purposes of 
reopening the claims.

As to the Veteran's testimony and assertions that his peptic 
ulcer disease, bilateral defective hearing, and eye disorder 
are related to service, the Board finds they are not material 
as such lay opinions are not probative as to the question of 
causation.   The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  Lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish a 
medical nexus or the presence of a disability. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions), or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  Moreover, the testimony essentially reiterates 
contentions advanced prior to the last final denial of the 
claims.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for peptic ulcer disease, bilateral defective 
hearing, and an eye disorder has not been received.  As such, 
the RO's August 1991 rating decision remains final, and each 
appeal must be denied.  As the Veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally- disallowed claims, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

Service connection for hypertension is granted.

Service connection for residuals of a stroke is granted.

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for peptic 
ulcer disease is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
bilateral defective hearing is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for an eye 
disorder is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


